DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4- 5, and 9-15, 18, and 20-21 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Panicheva WO 2012/006630 A1.
With respect to claim 1, and 9-11 and 20-21, the Panicheva WO 2012/006630 A1 reference discloses on pages 2 and 4-7 an electrochemical method for the treatment of fertigation water, comprising: The feed solution may be processed through an electrolytic cell to produce the electrochemically-treated solution. A diaphragm-based electrolytic cell, may be used for the electrochemical treatment; however, other electrolytic cells with separated anode and cathode chambers may be employed. The feed consist of nutrient compositions that are oxygen-enriched, and potassium-based, and comprise hypochlorous acid and potassium salts to promote plant or crop growth, health, and/or quality (fertigation water). The pH is controlled by the regimen of electrochemical treatment and adjust to about 5. With a residence time of about 5 minutes at about 200 C (about room temp) with no mention of the use of a dark room. The composition and solution of the invention provides for oxidation of water impurities, and organic contaminants. The nutrient solution may be used as irrigation water. Examples disclose the water to have antifungal abilities due to chlorine sensitivity. 
With respect to claim 2 and 4, the Panicheva reference discloses the Buckley patent 7,303,660  reference is incorporates by reference on page 13 lines 16-22, ( the anode  of Buckley is preferably formed from titanium, and desirably includes an electrocatalytic (active) coating for the oxidation of chloride ions, for example mixtures of any or all of ruthenium the oxide, iridium oxide, and titanium oxide known to be dimensionally stable anode Column 15 lines 13-17).
With respect to claim 5, the Panicheva reference discloses chloride ions in the flowing fertigation water are transformed to hypochlorous acid that neutralizes said pathogen while simultaneously releasing chloride ions back to the fertigation water where the chloride ions migrate back to the at least one anode through electrostatic migration where again, the chloride ions are transformed to hypochlorous acid for neutralizing said pathogen, and wherein chloride concentrations remain stable throughout the treatment of the fertigation water (page 9 lines 11-31).
With respect to claim 12, the Panicheva reference discloses the method is conducted at about room temperature and/or under ambient light on pages 13-16.  
With respect to claim 13, the Panicheva reference discloses the pathogen is a chloride sensitive pathogen on pages 13-14.  
With respect to claim 14, the Panicheva reference discloses the chloride sensitive pathogen is selected from fungi, bacteria, viruses, oomycetes and mycoplasmas pages 13-14.    
With respect to claim 15, the Panicheva reference discloses said chloride sensitive pathogen is a fungi pages 13-14.   
With respect to claim 18, the Panicheva reference discloses the method does not require additional chloride salts to sustain disinfection reactions in the fertigation water pages 13-14.    



Allowable Subject Matter
Claims 3, 6-8, 16-17, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not suggest nor fairly disclose the anode to be ruthenium dioxide. 
The prior art does not suggest nor fairly disclose free chlorine concentrations remain below phytotoxic thresholds of about 2.5 mg/L in said effluent treated fertigation water.  
The prior art does not suggest nor fairly disclose the current density is at least about 0.76mA/cm2 to about 9.09mA/cm2.  
The prior art does not suggest nor fairly disclose the chloride sensitive pathogen is a fungi from the genus Rhizoctonia or Fusarium.  
The prior art does not suggest nor fairly disclose circulating the collected effluent treated fertigation water of claim 1 within an irrigation system of the CEA to a crop; (ii) collecting captured fertigation water; and (iii) recirculating the captured fertigation water through the electrochemical cell to repeat the treatment, optionally wherein steps (i) to (iii) are repeated one or more times.  
The prior art does not suggest nor fairly disclose the fertigation water is captured fertigation water.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774